COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, O’Brien and Russell
UNPUBLISHED


              Argued at Alexandria, Virginia


              J.V., A MINOR, BY HER MOTHER AND NEXT FRIEND,
               ANETTE H. VELDHUYZEN
                                                           MEMORANDUM OPINION BY
              v.      Record No. 0679-15-4                  JUDGE WILLIAM G. PETTY
                                                               NOVEMBER 15, 2016
              STAFFORD COUNTY SCHOOL BOARD


                                                   FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                                                               Victoria A.B. Willis, Judge

                                           Anette H. Veldhuyzen, pro se, for appellant.

                                           Pakapon Phinyowattanachip (Patrick T. Andriano; Reed Smith, LLP,
                                           on brief), for appellee.


                            J.V., by her mother and next friend, challenges the circuit court’s granting of Stafford

              County School Board’s motion for summary judgment related to the School Board’s denial of a

              manifestation determination pursuant to the Individuals with Disabilities Education Act.

                            Appellant lists six assignments of error1 in her opening brief. Rule 5A:18 states, “No

              ruling of the trial court . . . will be considered as a basis for reversal unless an objection was

              stated with reasonable certainty at the time of the ruling, except for good cause shown or to

              enable the Court of Appeals to attain the ends of justice.” Thus, except for the narrow exception,
                                                                          
                            
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                            1
                       Appellant’s opening brief also includes a “Main Question for Review” with ten
              sub-points. Effective July 1, 2010, Rule 5A:20(c) was revised to state that an appellant’s
              opening brief shall contain a “statement of the assignments of error with a clear and exact
              reference to the page(s) of the transcript, written statement, record, or appendix where each
              assignment of error was preserved in the trial court.” Pursuant to the revised rules, this Court
              considers only assignments of error and, as such, will not consider the additional issues listed
              under the “Main Question for Review.”
               
which does not apply in this case, this Court will not consider a claim of trial court error as a

ground for reversal where no timely objection was made.

               The main purpose of requiring timely specific objections is to
               afford the trial court an opportunity to rule intelligently on the
               issues presented, thus avoiding unnecessary appeals and reversals.
               In addition, a specific, contemporaneous objection gives the
               opposing party the opportunity to meet the objection at that stage
               of the proceeding.

Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991). “A general argument or

abstract reference to the law is not sufficient to preserve an issue.” Edwards v. Commonwealth,

41 Va. App. 752, 760, 589 S.E.2d 444, 448 (2003) (en banc).

       Appellant fails to provide in her opening brief “a clear and exact reference to the page(s)

of the transcript, written statement, record, or appendix where each assignment of error was

preserved in the trial court,” as required by Rule 5A:20(c). The transcript reference for the first

assignment of error is to opposing counsel’s opening statement to the circuit court. The second

assignment of error references “Proffer, Transcript, Booklet A, p. 42, 45; Record, not complete,

Booklet A, p. 28; 31 A & B not allowed to come in, Hearing Transcript, p. 11.” This confusing

reference is anything but “clear and exact.” The third assignment references pages in the

transcript containing appellant’s general argument before the court. The fourth and sixth

assignments of error appear to reference an administrative hearing transcript, and thereby fail to

point to preservation in the trial court of the issue. Finally, appellant’s fifth assignment of error

cites the final order but does not point to a page in the transcript, record, or appendix where

appellant preserved an argument before the trial court related to that assignment of error. Thus,

although appellant references various parts of the record, none of these references show a place

where appellant made a specific objection to the trial court to enable it to rule intelligently on the

issue presented. Appellant’s general arguments are not sufficient to preserve an issue for appeal.

See Edwards, 41 Va. App. at 760, 589 S.E.2d at 448.
                                                 - 2 - 
       Appellant additionally failed to comply with Rule 5A:20(d), which requires a “clear and

concise statement of the facts that relate to the assignments of error, with references to the pages

of the transcript, written statement, record, or appendix.” Appellant’s statement of facts provides

cryptic references to documents presumably in a voluminous unpaginated appendix contained in

a three-inch three-ring binder. Appellant’s statement of facts section of her brief is filled with

unsupported argument, allegations, and opinion statements. Moreover, in her opening brief,

appellant fails to include a “brief statement of the nature of the material proceedings in the trial

court, which shall omit references to any paper filed or action taken that does not relate to the

assignments of error.” Rule 5A:20(b). On the contrary, appellant’s brief begins with a large

volume of extraneous material.

       “At the risk of stating the obvious, the Rules of the Supreme Court are rules and not

suggestions; we expect litigants before this Court to abide by them.” Eaton v. Dep’t of Soc.

Servs., 66 Va. App. 317, 320 n.1, 785 S.E.2d 231, 233 n.1 (2016). “[S]trict compliance with the

rules permits a reviewing court to ascertain the integrity of the parties’ assertions which is

essential to an accurate determination of the issues raised on appeal.” Milam v. Milam, 65
Va. App. 439, 465, 778 S.E.2d 535, 548 (2015) (quoting Fadness v. Fadness, 52 Va. App. 833,

850, 667 S.E.2d 857, 865 (2008)). “Accordingly, when a party’s failure to strictly adhere to the

[rules of court] is significant, this Court may treat the assignment of error as waived.” Id. at

465-66, 778 S.E.2d at 548 (quoting Fadness, 52 Va. App. at 850, 667 S.E.2d at 865).

       We recognize that appellant is proceeding pro se in this case through her mother and next

friend. However, “[e]ven pro se litigants must comply with the rules of court.” Francis v.

Francis, 30 Va. App. 584, 590-91, 518 S.E.2d 842, 846 (1999). This Court has given appellant

multiple opportunities to remedy her non-compliance with the rules of court. The Clerk of Court

returned transcripts to appellant on July 15, 2015, when the transcripts were improperly filed

                                                 - 3 - 
with the Court of Appeals rather than the circuit court. This Court granted an extension of time

on December 18, 2015, to appellant, over appellee’s objection, to file her opening brief and

appendix. On February 2, 2016, this Court issued an order requiring appellant to show cause

why her case should not be dismissed for failure to timely file an appendix. After receiving

appellant’s response, this Court issued an order on February 19, 2016, requiring appellant to file

both an electronic and paper appendix within 10 days. The appendix appellant filed did not

include all of the excerpts of the trial record identified in appellant’s designation. Instead of the

actual pages from the record, pages appeared in the appendix stating, “References a document

found in its entirety in the court files.” This note was substituted for at least five lengthy

excerpts from the record. On April 26, 2016, this Court ordered appellant to file a complete,

amended appendix which included the designated items in their entirety. This Court reminded

appellant at that time that Rule 5A:25(h) provides, “[i]t will be assumed that the appendix

contains everything germane to the assignments of error.” This Court held in abeyance

appellee’s motion to dismiss on the grounds that the appendix was incomplete and did not

comply with Rule 5A:25. On June 24, 2016, this Court determined that the appeal could

proceed, but expressly stated in its order that the ruling was not intended to preclude the panel of

judges hearing the case from deciding that the opening brief and appendix are not in compliance

with the rules of the court.

       We so find. Although appellant is appearing pro se, the rules of court “appl[y] equally to

both pro se litigants and those who are represented by counsel.” Newsome v. Newsome, 18
Va. App. 22, 24-25, 441 S.E.2d 346, 347 (1994). “[T]he ‘right of self-representation is not a

license’ to fail ‘to comply with the relevant rules of procedural and substantive law.’” Francis,
30 Va. App. at 591, 518 S.E.2d at 846 (quoting Townes v. Commonwealth, 234 Va. 307, 319,

362 S.E.2d 650, 656-57 (1987)). “To ignore such a rule by addressing the case on the merits

                                                 - 4 - 
would require this court to be an advocate for, as well as the judge of the correctness of,

[appellant’s] position on the issues [s]he raises.” Jones v. Commonwealth, 51 Va. App. 730,

734, 660 S.E.2d 343, 345 (2008). Such impermissible advocacy can occur when the appellee

and this Court must attempt to piece together appellant’s argument using a non-compliant brief

and appendix. “On the other hand, strict compliance with the rules permits a reviewing court to

ascertain the integrity of the parties’ assertions, which is essential to an accurate determination of

the issues raised on appeal.” Id.

              Because we find appellant’s failure to adhere to the requirements of the rules of court is

significant, this Court deems her assignments of error as waived.2 We consequently affirm the

circuit court’s ruling.

                                                                                                Affirmed.




                                                            
              2
          Appellee asks that we dismiss the appeal on the basis of appellant’s failure to comply
with the rules of court. A litigant’s failure to comply with the rules of court provides a basis for
affirming the trial court’s decision, not dismissing it. “[W]hen a party’s failure to strictly adhere
to the requirements of Rule 5A:20(e) is significant, ‘the Court of Appeals may . . . treat a
question presented as waived.’” Coe v. Coe, 66 Va. App. 457, 469-70, 788 S.E.2d 261, 267,
(2016) (alteration in original) (quoting Fadness, 52 Va. App. at 850, 667 S.E.2d at 865).
                                                  - 5 -